J-S56031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF A.G.H., A                    :   IN THE SUPERIOR COURT OF
    MINOR                                           :        PENNSYLVANIA
                                                    :
                                                    :
    APPEAL OF: J.H., FATHER                         :
                                                    :
                                                    :
                                                    :
                                                    :   No. 1842 EDA 2020

               Appeal from the Decree Entered August 18, 2020
    In the Court of Common Pleas of Montgomery County Orphans' Court at
                           No(s): No. 2020-A0034


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: DECEMBER 31, 2020

        J.H. (Father) appeals from the decree entered in the Court of Common

Pleas of Montgomery County (trial court) involuntarily terminating his parental

rights to his daughter, A.G.H. (Child) (D.O.B. January 2018) and changing

Child’s permanency goal to adoption.1 We affirm.

                                               I.

                                               A.

        The Montgomery County Office of Children and Youth (OCY) became

involved with Child’s family in August 2018 because of concern regarding


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  Child’s birth mother, L.M. (Mother) voluntarily relinquished her parental
rights on July 27, 2020. She is not a party to this appeal.
J-S56031-20


Father    and    Mother’s     (collectively,        Parents)   lack   of   stable   housing,

unemployment and drug abuse (heroin). The Family Service Plan (FSP) OCY

implemented in October 2018 provided for Child to live with paternal

grandmother (Grandmother) and for supervised visitation with Parents. Child

was adjudicated dependent on January 15, 2019, after Father violated the FSP

by refusing to comply with OCY’s drug screen request.

                                               B.

       On February 24, 2020, OCY filed a petition seeking termination of

Parents’ parental rights to Child. The trial court held a hearing with regard to

Father on August 18, 2020.2          OCY presented the testimony of the family’s

caseworker Reginald Nelson (Nelson) and Father testified on his own behalf.

       Nelson testified that Child has continuously resided with Grandmother

since October 2018.         (See N.T. Termination Hearing, 8/18/20, at 11-12).

After Nelson’s initial attempts to schedule a meeting with Father to discuss

the goals of the FSP via text messages, phone calls and unannounced visits

failed, he sent Father a copy of the plan in the mail. (See id. at 15). When

Nelson made contact with Father, they discussed the requirements of the FSP,

specifically, that Father participate in drug and alcohol treatment, submit to




____________________________________________


2
 The hearing was conducted remotely via videoconference due to the COVID-
19 pandemic.


                                           -2-
J-S56031-20


random drug screening, obtain stable housing and steady employment,

abstain from drug use and consistently visit with Child. (Id. at 16).

       Nelson testified that at the time OCY filed the petition for termination of

parental rights, Father had not met any of the FSP goals. (See id.). Although

Father underwent an evaluation and was advised of his need for substance

abuse treatment in July 2019, he failed to enroll in any such program. (See
id. at 17-18).       Father did not provide OCY with any documentation of

treatment until approximately one month before the hearing in July 2020 that

showed that he was participating in a Suboxone medication management

treatment program.3 (See id. at 18, 36). Nelson testified that Father was

largely noncompliant with drug screening attempts and that three of his four

drug tests were positive. (See id. at 21-22). Father has tested positive for

cocaine, methamphetamine, opiates and fentanyl and he admitted to

marijuana use. (See id. at 21-22, 37). Nelson also obtained Father’s drug

screen results administered through the medication management treatment

program.     These screens were negative except for the drugs he had been

prescribed. (See id. at 36-37).




____________________________________________


3
  Suboxone is a medication approved by the Food and Drug Administration for
the treatment of opioid addiction. See Abruzzese v. Bureau of Prof'l &
Occupational Affairs, State Bd. of Cosmetology, 185 A.3d 446, 449 n.1
(Pa. Cmwlth. 2018).


                                           -3-
J-S56031-20


      Regarding the requirement of suitable housing, Nelson testified that he

was able to visit Father’s apartment on April 19, 2019. The residence was not

appropriate for Child and had no electricity. (See id. at 23, 25). Father did

not cooperate with Nelson’s numerous attempts to revisit the home until two

weeks before the hearing and it remained unsuitable for Child. (See id. at

23-25).

      Concerning the goal of stable employment, Nelson explained that Father

does not have a steady job, that he works seasonally and that he was

unemployed during the six months prior to the filing of the termination

petition. (See id. at 25-26). At the time of the hearing, Father had recently

started a job but Nelson opined that Father still did not have the ability to

support himself and Child. (See id. at 26). With regard to visitation, Father

has not been consistent in his efforts to schedule supervised visitation with

Child and his whereabouts have been unknown to OCY during certain time

periods. (See id. at 27-28). When Father eventually attempted to arrange

vitiation in July 2020, the visits were declined because he did not provide

documentation of his participation in drug treatment nor was he compliant

with drug screens. (See id. at 28-29). Just prior to the hearing, Father began

FaceTime telephone visitation with Child but the calls were not consistent.

(See id. at 29, 37-38).

      In describing the conditions of Grandmother’s home, Nelson testified

that it is suitable for Child and that Grandmother provides Child with


                                    -4-
J-S56031-20


appropriate clothing and meets all of her other everyday necessities. (See
id. at 25, 33). Grandmother and Child have a strong bond and Grandmother

provides her with emotional support. (See id. at 33-34). Nelson opined that

Father’s parental rights to Child should be terminated, that termination is in

Child’s best interests, and that she would not be irreparably harmed by

termination. (See id. at 34).

      Father then testified that he has lived by himself in his apartment for

about two years, that it is a safe and stable environment for Child and that he

has allowed Nelson to visit on multiple occasions. (See id. at 45). Father

explained that he is participating in a Suboxone maintenance treatment

program and that he was about to start an intensive six-month outpatient

program. (See id. at 46, 63). Father testified that he provided for Child while

she lived with him until she was eight months’ old, and that when supervised

visitation began, he saw her every other day at Grandmother’s house. (See
id. at 47-49, 52). Father averred that he has telephone or FaceTime contact

with Child daily through Grandmother, that Child is happy when she sees him

and that she calls him “Dada.” (See id. at 51-52). Father expressed his love

for Child and his desire to change his life to raise her. (See id. at 52).

      Father admitted on cross-examination that he began using heroin in

August 2018 when his brother died. (See id. at 53). Prior to that, he used

Percocet because he had kidney stones. (See id. at 54). Father explained

that he had used heroin once every three or four days and that he snorted


                                      -5-
J-S56031-20


about seven bags of the drug during each episode. (See id. at 58). Father

testified that he stopped using heroin in June 2020. (See id. at 59). He also

stated that his apartment was never without electricity and that Nelson’s

testimony to the contrary was “a lie.” (Id. at 60). Father explained that he

was laid off from his job at about the time he started using heroin, that he

was collecting unemployment and working “under the table lately.” (Id.).

        At the conclusion of the hearing, the trial court entered its decree

terminating Father’s parental rights pursuant to § 2511(a)(1),(2),(8) and (b)

of the Adoption Act.4        Father timely appealed and he and the trial court

complied with Rule 1925. See Pa.R.A.P. 1925(a)(i)-(ii).5

                                               II.

        On appeal, Father contends that the trial court erred in terminating his

parental rights pursuant to multiple subsections of 2511(a).          The crux of

____________________________________________


4
    23 Pa.C.S. §§ 2101-2938.

5
    Our standard of review in termination of parental right cases

        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result.

In re J.W.B., 232 A.3d 689, 695 (Pa. 2020) (citation omitted).


                                           -6-
J-S56031-20


Father’s claim is that he has made significant progress towards improving his

life to care for Child, including participating in drug treatment and screening,

securing suitable, safe housing and maintaining consistent contact with Child.

Father also argues that termination of his parental rights is not in Child’s best

interests and is premature given that he has a significant bond with Child and

is capable of caring for her.

                                       A.

      Section 2511 of the Adoption Act governs the involuntary termination of

parental rights and requires a bifurcated analysis:

      . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re Adoption of B.G.S., 240 A.3d 658, 662-63 (Pa. Super. 2020) (case

citation omitted).

      As noted, the trial court terminated Father’s parental rights pursuant to

Section 2511(a)(1),(2), (8) and (b) of the Adoption Act, which provide:

      (a) General rule.─The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:




                                      -7-
J-S56031-20


            (1) The parent by conduct continuing for a period of at least
     six months immediately preceding the filing of the petition either
     has evidenced a settled purpose of relinquishing parental claim to
     a child or has refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                 *    *      *

           (8) The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

     (b) Other considerations.─The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (8) and (b).

     It is well-settled that “[w]e need only agree with [the trial court’s]

decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights.” Int. of K.M.W., 238 A.3d
465, 473 (Pa. Super. 2000) (citation omitted). For the following reasons, we




                                     -8-
J-S56031-20


conclude that the trial court correctly determined that OCY met its burden of

proof under subsections 2511(a)(2) and (b).

                                     B.

     We first address termination of Father’s parental rights pursuant to

Section 2511(a)(2).

            Section 2511(a)(2) provides for termination of parental
     rights where the petitioner demonstrates by clear and convincing
     evidence that “[t]he repeated and continued incapacity, abuse,
     neglect or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.” 23 Pa.C.S. § 2511(a)(2). The grounds
     for termination of parental rights under Section 2511(a)(2) due to
     parental incapacity are not limited to affirmative misconduct; to
     the contrary, those grounds may include acts of refusal as well as
     incapacity to perform parental duties.

            This Court has long recognized that a parent is required to
     make diligent efforts towards the reasonably prompt assumption
     of full parental responsibilities. At a termination hearing, the
     orphans’ court may properly reject as untimely or disingenuous a
     parent’s vow to follow through on necessary services when the
     parent failed to co-operate with the agency or take advantage of
     available services during dependency proceedings.
Id. at 473–74 (case citations omitted).

     Applying these principles, the trial court concluded that Father’s history

of substance abuse, unstable employment and inadequate housing rendered

him incapable of parenting Child and caused her to be without essential

parental care, control or subsistence. The court found:

           Father does not have the means to support Child because
     he is unemployed. He was laid off from his former job when he
     started to use heroin. He admitted to using heroin beginning

                                    -9-
J-S56031-20


       between August and November 2018 and continuing until June
       2020. He admitted to spending his unemployment income on
       drugs.

             Father’s living arrangement is not suitable to provide the
       subsistence necessary for Child’s wellbeing. Father has made no
       meaningful attempts to remedy this situation before OCY filed the
       termination petition. Such neglect has caused Child to be without
       essential parental care, control or subsistence necessary for her
       physical or mental wellbeing, and Father has not shown that the
       cause of his neglect can be remedied.

             . . . The overwhelming evidence that Father did not comply
       with substance-abuse treatment [] suggests that he continues to
       use drugs or does not care about his Child. His drug use has
       caused Child to be without essential parental care, control or
       subsistence necessary for her physical or mental well-being.
       Despite efforts of OCY and Mr. Nelson to make Father seek
       treatment for substance-use disorder, it appears that such
       incapacity or refusal cannot or will not be remedied voluntarily by
       him. These circumstances indicate that Father is incapable of
       providing safety and permanency for Child now and in the future.

(Trial Court Opinion, 9/24/20, at 10-11).

       Further, with regard to Father’s living arrangements, the trial court

specifically found Father’s testimony alleging Nelson’s “lie” concerning the

condition of his apartment not credible. (See N.T. Termination Hearing, at

70). Our review of the record supports the trial court’s findings. We decline

to disturb the court’s credibility determinations or reweigh the evidence.

Accordingly, we conclude that the court did not abuse its discretion when it

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2).6

____________________________________________


6
  For similar reasons, clear and convincing evidence demonstrates that
termination was also warranted under subsections 2511(a)(1) and (8). Father



                                          - 10 -
J-S56031-20


                                               C.

       Having found that termination of             Father’s parental   rights was

appropriate under Section 2511(a), the next step of our inquiry is to consider

whether termination is in the best interests of Child under Section 2511(b).

             With respect to Section 2511(b), our analysis focuses on the
       effect that terminating the parental bond will have on the child.
       In particular, we review whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. It is well settled that intangibles
       such as love, comfort, security, and stability are involved in the
       inquiry into needs and welfare of the child.

              One major aspect of the “needs and welfare” analysis
       concerns the nature and status of the emotional bond that the
       child has with the parent, with close attention paid to the effect
       on the child of permanently severing any such bond. The fact that
       a child has a bond with a parent does not preclude the termination
       of parental rights. Rather, the trial court must examine the depth
       of the bond to determine whether the bond is so meaningful to
       the child that its termination would destroy an existing, necessary,
       and beneficial relationship. Notably, where there is no evidence
       of a bond between the parent and child, it is reasonable to infer
       that no bond exists.

              It is sufficient for the trial court to rely on the opinions of
       social workers and caseworkers when evaluating the impact that
       termination of parental rights will have on a child. The trial court
       may consider intangibles, such as the love, comfort, security, and
       stability the child might have with the foster parent.




____________________________________________


has not shown an ability to overcome his substance abuse, unemployment or
living arrangement issues to the extent that he could appropriately care for
Child. Although he has recently undergone some substance abuse treatment
and claims to have made lifestyle changes to provide necessary support for
Child, the trial court did not err in concluding that he fell short in this regard.

                                          - 11 -
J-S56031-20


Int. of K.M.W., supra at 475 (case citations and most quotation marks

omitted).

      Instantly, Father maintains that he and Child have a significant bond

and that Child is excited to see him during telephone visitation and refers to

him as “Dada”. He argues that termination is premature and not in Child’s

best interests.

      In contrast, Nelson testified that Child has lived continuously with

Grandmother for approximately two years and that Grandmother has

consistently met all of Child’s material and emotional needs. Nelson further

testified that Child and Grandmother share a strong bond and he opined that

termination of Father’s rights is in Child’s best interests and would not

irreparably harm her.

      The trial court, after considering all of the testimony, determined that

termination served Child’s best interests. The court noted its appreciation for

Father’s recent efforts to place himself in drug treatment and make regular

telephone contact with Child.    (See N.T. Termination Hearing, at 70-71).

However, it found that termination would best meet Child’s developmental,

emotional and physical needs, stating: “. . . the fact that she recognizes you

and is happy to see you on FaceTime does not make you an appropriate parent

for this child. . . . I believe you love her, but that’s not enough. You are

fortunate that your mother was willing to step in.” (Id. at 71; see also Trial

Ct. Op., at 13).


                                    - 12 -
J-S56031-20


      The evidence supports the trial court’s conclusion that terminating

Father’s parental rights is in Child’s best interests.   Child has resided with

Grandmother for most of her short life.       Grandmother cares for Child and

meets all of her needs. Father’s opioid addiction and inability to provide a

safe environment or financial support for Child further establish that

termination is in her best interests. Thus, we find no abuse of discretion in

the trial court’s decision to terminate Father’s parental rights to Child and in

changing her goal to adoption.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20




                                     - 13 -